Interim Decision #1630

IVInTrsa OF GLerrooe PnEss
In Visa Petition Proceedings

LOS—N-5128
Decided by Regional Commissioner June 22,1966
Since the provisions of section 101(a) (15) (H) (iii) of the Immigration and
Nationality Act do not contemplate the recruitment and training of aliens
for the ultimate staffing of United States firms in their domestic operations
but are designed to accomplish the training of alien nonimmigrants in order
that the benefits of snch training can be utilized in a foreign country,
petition by a book publishing company to accord beneficiary nonimmigrant
classification under section 101(a) (15) (H) (iii) of the Act as an industrial
trainee in the procurement of manuscripts for textbooks addressed to junior
colleges, is denied because of the indefinite ultimate employment of beneficiary who &Aires to remain permanently in the United States and whose
services, upon termination of his training, may be utilized in this country
by the petitioning firm if be lives up to apparent qualifications.

Discussion: This is an appeal from tin: District Director's deci' sion denying the petition because:
(1) The training proposed is basically on-the-job training to
familiarize the beneficiary with the individual operations of
the petitioning company and is no more than the training
that would be expected concerning any new employee.
(2) The beneficiary was "budgeted out" of his former employment
with the parent company in England and there is no indication there would be employment in that country with either
the petitioning company or the parent company.
(3) The statute involved contemplates training an individual so
that he may utilize.his training in a foreign country and does
not contemplate enhancing his experience by performance of
day to day tasks involved in the operation of the petitioner's
business anticipating his permanent employment.
(4) In view of the beneficiary's expressed desire to remain permanently in the United States and to continue his employment
indefinitely with the petitioner, it cannot be determined that
he is a bona fide nonimmigrant:

761

Interim Decision 44630
The petitioner is a division of the Macmillan Company, a well.
established firm engaged in the publication of booki. They desire to
train the beneficiary in. the procurement of manuscripts for textbooks
addressed to junior colleges. They estimate the required period of
training as 12 months. The petitioner is presently training four
other persons in the same field as that contemplated for the beneficiary. They have stated in support of the petition that upon. completion of the training they will, if the beneficiary lives up to his
apparent qualifications, either request him to apply for a permanent
visa or have him represent them editorially in Europe. In reply to
a direct question regarding their plans for the beneficiary they
stated, "We would only sponsor Mr. Maxwell's application to remain

in the United States as a resident alien, if that is in fact our final
decision, if his extensive knowledge of the British book market made
him uniquely valuable in the performance of the work within the
United States."
The :beneficiary is a 48-year-old native and citizen of Great Britain
presently in the United. States as a temporary visitor for pleasure.
His wife aaid two children are in England: He was formerly an
engineer but for the past eight years has been employed in the editing field. He'as last employed by the Macmillan Company in England. in December 1965. In an interview with a representative of this
Service, the beneficiary, stated he would like to remain in the United
States permanently if a position with the petitioner becames available to him.
In a statement in support of appeal, the petitioner has reiterated
their desire to be able to freely choose their course of action with
regard to the beneficiary only after the proposed training is com-

pleted and they are able to more accurately evaluate the beneficiary.

Section 101(a) (15) (H) (iii) defines a nonimmigrant alien trainee
as "—an alien having a residence in a foreign country which he- has
no intention of abandoning—who is coming temporarily to the United
States as an industrial trainee." Section 214(c) augmented by 8
CFR 214.2(h) (2) (iii) sets forth . the method of petitioning for such
a trainee, the information that must be supplied, and the restrictions
concerning productive employment. A. careful review of the entire record. reveals the petitioner his an
established training program in which five persons, including the
beneficiary, are engaged and that such training is not available outside of the United States. • The petitioner has stated the productive
labor involved will not result in the displacement of a resident
worker.
765

Interim Decision # 1630
The regulation requires that "There shall - be attached to each petition for an industrial trainee - a statement describing the type of

training to be given, the position or duties for which the beneficiary
is to be trained, and whether such training can be obtained outside of
the United States." The petitioner has furnished the required information but has qualified the statement regarding the position or
duties for which the beneficiary is to be trained by stating they will
ask the beneficiary to remain in the United States if the conditions
previously referred to are met. The beneficiary has evidenced his
desire to remain in the United States if the petitioner provides suitable employment. In other words, the petitioner desires to employ
the beneficiary for a probationary period of approximately one year
and upon completion of this probationary and training period reach
a decision concerning the beneficiary's value and usefulness to the
firm.' While training, the beneficiary will be employed in a position
identical to that held by four other persons. These positions cannot
be held as other than an integral portion of the functions of the petitioning firm. The feet that the employer places conditions of time
and performance upon the 'beneficiary's employment does not change
the permanency of the position itself. The statute involved here was
designed to accomplish the training of alien nonimmigrants in order
that they could utilize the benefits of that training in a foreign cowltry. The intent of Congress, as expressed in the definition of a nonimmigrant trainee in section 101(a) (15) (H) (iii) is clear. They
did not contemplate use of the statute to recruit and train aliens for

the ultimate staffing of United States firms in their domestic
operations.
Tn this ease, the petitioner is undecided concerning the ultimate
employment of the beneficiary. He may be utilized in England by
the petitioning firm or, 'if found qualified, he will be kept in the
United States. There is also the possibility he will not be employed
by the petitioning firm in any capacity. This proposed procedure, if
allowed, would result in the importation of an alien on a trial basis
subject to acceptance or rejection by the petitioning firm and the

alien's status in the United States controlled by such acceptance or
rejection. This is not the purpose of the law.
After careful consideration of the entire record, it is concluded the
District Director's decision was proper. No evidence has been submitted that warrants disturbing that decision. It is noted the beneficiary is a native of a country for which -visa numbers are available
and the petitioner is in a position to offer the necessary employment.
766

Interim Decision *1630
Continuation of the beneficiary in his present employment requires
that he become an immigrant. The appeal will be dismissed without
prejudice to an application, by the beneficiary, for change of status
to that of a. permanent resident alien.
ORDER: It is ordered that the appeal he, and the same is hereby
didnimed.

707

